Citation Nr: 1243036	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-36 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for psoriasis, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was certified to the Board by the RO in Nashville, Tennessee. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claim for entitlement to service connection for psoriasis, to include as due to herbicide exposure.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The Board finds that a VA examination addressing the etiology of the Veteran's currently diagnosed psoriasis is in order in this case.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam from August 16, 1970 to August 14, 1971.  As such, the Veteran is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012). 

The evidence reflects current diagnoses of and treatment for psoriasis.  Although the Veteran's service treatment records do not show complaints of or treatment for psoriasis during service, the Veteran contends that his psoriasis is the result of exposure to herbicides during service.  As discussed above, the evidence reflects that the Veteran was exposed to herbicides during active duty service.  Importantly, the Veteran has provided lay evidence that he has had psoriasis continuously since service discharge.  Specifically, in his October 2009 claim, the Veteran indicated that his psoriasis began in August 1971.  In subsequent written statements, the Veteran has stated that he has had psoriasis since his return from Vietnam in 1971.  Further, private treatment records reveal that the Veteran began receiving treatment for psoriasis in August 1973.  The Veteran's reports that he has had the psoriasis since returning from Vietnam during service meet the low threshold for VA's duty to assist by providing a VA examination.  Id.  Thus, the RO should provide the Veteran with a VA examination addressing the etiology of his psoriasis. 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a VA skin diseases examination to determine whether the Veteran's psoriasis is related to his active duty service, to include in-service exposure to herbicides.  To the extent possible, the examination must be scheduled during an active outbreak of the Veteran's psoriasis.  If such scheduling is not possible, the RO must state why.  If such scheduling is not possible, the Veteran must fully describe his symptoms.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any psoriasis shown on examination or diagnosed in the record is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all appropriate development, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

